1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHARIFFE VAUGHN,                           Case No.: 18-cv-2098-JAH-MDD
12                                 Plaintiff,
                                                ORDER DENYING PLAINTIFF'S
13   v.                                         MOTION TO FILE DOCUMENTS
                                                UNDER SEAL
14   CORRECTIONAL OFFICER A.
     PARKER,
15
                               Defendant.       [ECF No. 45]
16
17        Plaintiff Shariffe Vaughn, a state prisoner, filed this civil rights action
18   pursuant to 42 U.S.C. § 1983. (ECF No. 1). On August 1, 2019, Defendant
19   Correctional Officer A. Parker (“Defendant”) filed a motion for summary
20   judgment. (ECF No. 37). Plaintiff opposes the motion and seeks to file
21   evidence supporting his opposition under seal. (ECF Nos. 44, 45). Defendant
22   avers that the supporting evidence submitted should not be filed under seal
23   (ECF No. 48) and Plaintiff replied (ECF No. 49). For the reasons stated
24   herein, the Court DENIES Plaintiff’s motion to file documents under seal.
25                            I.      LEGAL STANDARD
26        Courts have historically recognized a “general right to inspect and copy
27   records and documents, including judicial records and documents.” Nixon v.

                                                1
                                                                      18-cv-2098-JAH-MDD
1    Warner Commc’ns, Inc., 435 U.S. 589, 597 n.7 (1978). “Unless a particular
2    court record is one ‘traditionally kept secret,’ a ‘strong presumption in favor
3    of access is the starting point.” Kamakana v. City and Cnty. of Honolulu, 447
4    F.3d 1172, 1178 (9th Cir. 2006) (quoting Foltz v. State Farm Mut. Auto. Ins.
5    Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The presumption of access is
6    ‘based on the need for federal courts, although independent—indeed,
7    particularly because they are independent—to have a measure of
8    accountability and for the public to have confidence in the administration of
9    justice.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th
10   Cir. 2016) (quoting United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir.
11   1995)).
12        When a party moves to file under seal a motion or documents attached
13   to a motion, the focus is on the underlying motion and whether it is “more
14   than tangentially related to the underlying cause of action.” Ctr. for Auto
15   Safety, 809 F.3d at 1099. If the motion is more than tangentially related to
16   the merits, like here, the movant must show compelling reasons for
17   overcoming the presumption in favor of public access. See id. at 1096-99.
18        Generally, a party seeking to seal a judicial record can overcome the
19   presumption in favor of access by “articulat[ing] compelling reasons
20   supported by specific factual findings . . . that outweigh the general history of
21   access and the public policies favoring disclosure, such as the public interest
22   in understanding the judicial process.” Kamakana, 447 F.3d at 1178
23   (citations omitted) (internal quotations marks omitted). “In turn, the court
24   must ‘conscientiously balance[] the competing interests’ of the public and the
25   party who seeks to keep certain judicial records secret.” Id. at 1179 (quoting
26   Foltz, 331 F.3d at 1135). “What constitutes a ‘compelling reason’ is ‘best left
27   to the sound discretion of the trial court.’” Ctr. for Auto Safety, 809 F.3d at

                                             2
                                                                      18-cv-2098-JAH-MDD
1    1097 (quoting Nixon, 435 U.S. at 599).
2                                   II.   ANALYSIS
3         Plaintiff seeks to seal several inmate declarations in support of his
4    opposition to Defendant’s motion for summary judgment for “considerations
5    of confidentiality and individual safety.” (ECF Nos. 45 at 2, 45-1 at 1).
6    Plaintiff explains that “publishing confidential information in a prison
7    context” subjects inmates to potential “retribution,” “negatively affect[ing]
8    the[ir] well-being,” and will “dissuade others from reporting wrongdoing by
9    correctional officers.” (ECF No. 49 at 2). Plaintiff claims that “hundreds of
10   years of human history . . . demonstrate[ing] the cruelty of prison staff
11   against prisoners” supports his assertions of potential retribution, dissuasion
12   of others from reporting wrongdoing, and threat to the inmates’ well-being.
13   (Id. at 3). Defendant opposes sealing the declarations, arguing Plaintiff fails
14   to meet the compelling reasons standard. (ECF No. 48 at 4).
15        As indicated previously, the movant must “articulate reasons supported
16   by specific factual findings” to warrant sealing supporting declarations
17   related to a dispositive motion, such as a motion for summary judgment.
18   Kamakana, 447 F.3d at 1178 (internal quotation marks omitted). Here, there
19   are insufficient facts to support the alleged harm. As presented to the Court,
20   Plaintiff’s concerns regarding retaliation, retribution, or dissuasion of others
21   from reporting wrongdoing is speculation. The Court must rule on motions to
22   seal “without relying on hypothesis or conjecture.” Id. at 1179 (quoting
23   Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)). Accordingly,
24   Plaintiff does not meet the compelling reasons standard.
25                                III. CONCLUSION
26        Based on the foregoing, the Court DENIES Plaintiff’s motion to seal
27   documents. (ECF No. 45). If Plaintiff decides to use the declarations as

                                              3
                                                                     18-cv-2098-JAH-MDD
1    supporting evidence for the opposition to Defendant’s motion for summary
2    judgment, Plaintiff must file them on the docket on or before September 20,
3    2019.
4         IT IS SO ORDERED.
5    Dated: September 12, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                          4
                                                                 18-cv-2098-JAH-MDD
